  Case 2:19-cv-05397-JFW-JPR Document 130 Filed 10/22/19 Page 1 of 5 Page ID #:1514
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

         MINUTES -DETENTION HEARING -REVIEW/RECONSIDERATION OF BAIL /DETENTION ORDER -
                                        NEBBIA HEARING
                                                                Crt Reporter
Case No. CV 19-5397-JFW (JPR)                                  ~~Q~ Lisa Gonzalez                    Date: October 22, 2019
Present: The Honorable dean P. Rosenbluth                                                                    U.S. Magistrate Judge
              Bea Martinez                                  John Lulejian                                 Maryann Yi/ Korean
              Deputy Clerk                             Assistant U.S. Attorney                             Interpreter/Language


 USA v. Christopher Philip Ahn                                     Attorney Present for Defendant:
                                                                    Naeun Rim and Christopher Lee
     Present    ❑Custody       Bond   ❑Not present                   Present     ❑ CJA     Retd   ❑ DFPD      ❑Not present

PROCEEDINGS: DETENTION HEARING
❑ Government's request for detention is: ❑GRANTED ❑DENIED ❑WITHDRAWN ❑CONTINUED
❑ Witnesses CST (see separate list).         ❑Exhibits Marked/Admitted (see separate list).
❑ Court orders that exhibits be returned to the respective counsel /party of record.
   ❑ See Receipt for Release of Exhibits to Counsel.
❑ Counsel stipulation to bail.
❑ Court finds presumption under 18 USC 3142e                                     has not been rebutted.
❑ Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate detention order.
❑ Court finds presumption under 18 USC 3142e                                     has been rebutted.
❑ Court sets bail at: $                                                ❑ SEE ATTACHED COPY OF CR-Ol BOND FORM
   FOR CONDITIONS OF RELEASE.
❑ Court orders that defendant be detained for a period not to exceed ten (10) Court days. See separate order re temporary detention.
❑ Court orders further detention /bail hearing to be set on                                        at               ❑a.m. / ❑p.m. in
   Courtroom                                          before Judge
❑ Court orders case continued to                               at                ❑a.m. / ❑p.m. for                           , in
   Courtroom                                 before Judge
❑ Release Order Issued -Release No.
❑ Other:


PROCEEDINGS:                 C~ REVIEW /RECONSIDERATION OF BAIL /DETENTION ORDER -BOND HEARING
                             ❑ NEBBIA HEARING

 Hearing on ❑Plaintiff's ~ Defendant's request for review /reconsideration of bail /detention order had and request is:
                          C~GRANTED       ❑DENIED
 Court ORDERS bail as to the above-named defendant C~moditied to ❑set at: $ Amount remains the same(New Conditions Set)
      L~ SEE ATTACHED COPY OF CR-01 BOND FORM FOR CONDITIONS OF RELEASE.
 ❑    Bond previously set is ordered vacated.
 ❑    Court orders defendant permanently detained. See separate order.
 ❑    Court denies request for bail, defendant shall remain permanently detained as previously ordered.
 ❑     Witnesses CST (see separate list).       ❑Exhibits Marked /Admitted (see separate list).
 ❑    Court orders that exhibits be returned to the respective counsel /party of record.
      ❑ See Receipt for Release of Exhibits to Counsel.
 ❑    Case continued to                                   at                ❑ a.m. / ❑ p.m. for
      before Judge                                                                   in Courtroom
     Nebbia conditions are satisfied and the Government a~pproves the bond package as presented to the Court.
     Other Third-Party Custodians are placed under oath c~c ordered to fulfill certain dunes as modified and indicated
 on the record.
 Release Order Issued -Release No.
                                                                                                                         • 28
                                                                                           Deputy Clerk Initials bm

M-46(06/10)    MINUTES -DETENTION HEARING - REVIEW/RECONSIDERATION OF BAIL /DETENTION ORDER - NEBBIA HEARING
     Case 2:19-cv-05397-JFW-JPR Document 130 Filed 10/22/19 Page 2 of 5 Page ID #:1515



               UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

  Case Names United States of America v. Christopher Philip Ahn                               Case No. CV19-5397-JFW(JPR)
                                           ■ Defendant
                                           0                 ~ Material Witness

   Violation of Tide and Section: l8 USC 3184:Extradition
                                     Summons       ~ Out of District 0UNDER SEAL Q Modified Date: 10/Z2119

  Check~one 4~' . fve numbered boxes below (unle3s one bond is t+s,&e rspt~ ~y!~°ther).
  1.   Person ~~     '~ance 8nat~sre    Y        {c).QX Affidavit ofSurety With Justification            ~~ No.
  2. ~ Unsecured Appearance Bond                       (~C~-3} Signed by:

                                                                                                          ■ Beleace to Pretrial ONLY
                                                                                                          Q
  3. QX Appearance Bond                                                                                   ~ Rda~se to Probation ONLY
        S 1.265.000                                                                                         Forthwith Release
    (a). Q Cash Deposit(nmounr or ~c)(Fo.m CR-~)               a Wig Full Deedin of Property:
                                                                                 - 5270.000
    (b).QX Affidavit ofSurety Without
           Justification (Fom,CR-~)Signed by:                                  - S 635.000
                      ~440,000                               ~- 5180.000                                  ❑ (Excepi Cteanng-Warrants
                                                                                                                          st be Met
       ~- $75-~                                                                                             andPosted by:
                           $65.000

                                                                                                             Third-Party Custody
                                                    4,Q Collateral Bond in the Amount of(Cash                Affidavit(Form CR-31)
                                                        orNegotia6le Securities):
                                                        $                                                 Q Bail Fixed by Court:
                                                    5.Q Corporate Surety Bond in the Amountof             TpR         / bm
                                                         S                                                   ()edge /Clerk's Initials)


                                                   PRECONDITIONS TO RELEASE
      The government has requested a Nebbia hearing under 18 U.S.C.4 3142(g)(4).
      The Court has ordered a Nebbia hearing under 4 3142(p~(4).
 0 The Ne b' hearing is set for                                    at           ❑ a.m. ❑ p.m.

                                             ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAI,CONDITIONS ofRELEASE,the following conditions ofrelease are imposed upon you:
~ Submit to: 0Pretrial Services Agenry(PSA)supervision as directed by PSA;0Probation(USPO)supervision as directed by USPO.
            (The agency indicated above,PSA or USPO, welt be referrod to below as Sepervesing.~gasty.'~

■ Surrender all passports and travel documents to Supervising Agency no later than date of compliar►ce
Q                                                                                                                       sign a Declaration

    re Passport and Other Trave] Documents {Form CR-3~, and do not apply for a passport or other travel document during the pendenry
    of this case.
                                                                                                                           't"hG C~YT
■ Travel is restricted to CD/CA
0                                                                                      unless prior permission is granted by Snper+ssiAg.


Q Reside as approved by Supervising Agenry and do not relocate without grior permission from Supervising Agency.
   Maintain or actively seek employment and provide proof to Supervising Agenry. ~ Employment to          approved by Supervising Agenry.
   Maintain or begin an educational program and provide proof to Supervising Agency.                ~1 ~ f~~                    ~        j
                                                                            Defendant's Initials:               Date:       Q    ~i ~ -1
                                                                            SSE ORDEit AND BOND F                           P GE 1 d 4
      Case 2:19-cv-05397-JFW-JPR Document 130 Filed 10/22/19 Page 3 of 5 Page ID #:1516

   Case Name: United States of America v. Christopher Philip Ahn                                     Case No. CV19-5397-JFW(]PR)
                                               ■ Defendant
                                               ~                   ~ Material Witne~
   ■ Avoid all contact, directly or indirectly(induding by any electronic means), with any person who is a known victim or
   ~
        witness in the subject investigation or prosecution,~ including but not limited to
                                                                   except
       Avoid all contact,         or indirectly(indudi     by any electronic weans), with any known codefendants except in the presence
                 -/ a~~ fihe,~r a rrts~.                                - - --          - - -

       Do not possess any firearms,ammunition,destructive devices,or other dangerous weapons. ~ In order to determine compliance,
        you agree to submit to a search of your person and/or property by                                            the U.S. Marshal.
   ■ Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
   ~
        own legal or true name without prior permission from Supervising Agenry. Q■ In order to determine compliance, you agree
        to submit to a search of your person and/or property by                                        with the U.S. Marshal.
       Do not engage in telemarketing,
       Do not sell, transfer, or give away any asset valued at S                                  or more without notifying and obtaining
        permission from the Court, e~ccept
       Do not engage in tax preparation for others.
       Do not use alcohol
       Pazticipate in the electronic remote alcohol monitoring program as directed by Supervising Agenry and abide by all the rules and
       requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
       Supervising Agency.
       Do not use or possess illegal drugs orstate-authorized marijuana      ~ !n order to determine compliance, you agree to
       submit to a search of your person and/or proQerty by Supervising Ag~ry in conjunction with the U.S. Marshal.
       Do not use for purposes of into~cicatioa any controlled substance analogue as defined by federal law or street, synthetic, or
       designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
  [] Submit to:       drug and/or Q alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.
       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
  ~ Partidpate in residential ~ drug and/or ~ alcohol treatrnent as directed by Supervising Agenry. You must pay all or part of the costs
       of treatment based upon your ability to pay as determined by Supervising Agenry. ❑Release to PSA only ~Release to USPO only
       Submit to a mental health evaluation.If directed to do so, participate in mental health counselingand/or treatment approved by
       Supervising Agency. You must pay all or part of the casts based upon }cur ability to pay as determined by Supervising Agenry.
      Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       ~ges~cy, which 0■ wiA or Owill not include a location monitoring bracelet. You must pay all or part of the cosh of the program based
       upon your ability to pay as determined by Supervising Agenry. You must be financially responsible for any lost or damaged equipment.
           Locarion monitoring only - no residential ~estri~tions;
                              -or-
       ~■ You are restricted to your residence every day:
                ~ from                    ❑ a.m. ~ p.m. to                       ❑ a.m. ❑ p.m.
                    as duetted by Supervising Agenry;
                              -or-
                                                                                  Defendant's Initials..
CR-1 f05l19)                             CENTRAL DISTRIC'C OF CAI.IFORI~TIA RELEASE ORDER AND BONA FOB/ V                              PAr..E 2 OF 4
      Case 2:19-cv-05397-JFW-JPR Document 130 Filed 10/22/19 Page 4 of 5 Page ID #:1517

      Case Name: United States of America v. Christopher Philip Aha                                   Case No. CV19-5397-JFW(JPR)
                                                 Q Defendant       ~ Material Witness

        Q You are restricted to your residence at all times except for medical        s or    tme    attorney    ts, cou appgarantes,and
                                                                                      ~h      w~ P̀~ogwuw~er ,Jo ~ tntcrUt~ w5
           mother's or strandmotheis medicat avnointments.&                            all ofwhich must be preapproved by Supervising Agenry;
        Q■ Release to PSA only ~ Release to USPO onl'                            J4'~~Y Sl
     Q You aze placed in the third-party custody (Form CR-31) of
          Clear outstanding Q warrants or ~ DMV and traffic violations and provide proof to Supervising Agenry within                 days
          of release from custody.
          Do not possess or have access to, in the home, the workplace, or any other location, any device that offers intemet access except
          as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a search of your person
          andlor property by Supervising Agenry in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
          the age of 18 except in the presence of a gazent or legal guardian of the minor.
         Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
          under the age of 18.
         Do not be employed by, affiliated with, own> control, or otherwise participate dir~tly or indirectly in the operation of any daycare
          facility, school, or other organization dealing with the care, cust~y, or control of children under the age of I8.
         Do not view or possess child pornography or child erotica. 0 In order to determine compliance, }rou agree to submit to a search
          of your person and/or property, including computer hardware and software, by Supervising Agenry in conjunction rvitt~ the U.S.
          Marshal.
     ~ Other Conditions:
     i
     No contact, direct or indirect, including by any electronic means, with anyone who is a member of or who represents or purports to
      represent any organizarion or group that advocates for the liberation of North Korea through unlawful means or with any member
      or representative or purported representative of the following orgartizations: Free Joseon, Cheollima Civil Defense, Liberty in North
      Korea (LINK), Pegasus Strategies LLC. May not visit Internet sites of any such organization. In order to determine compliance,
      you agree to submit to a search of your person andJor property by the U.S. Marshal.

                                              GENERAL CONDITIONS OF RELEASE

  i will appear in person in accordance with any and all directions and orders relating to my appeazance in the above entitled matter as
  may be given or issued by the Court or qty judiciat officer thereof, in that Court or before any Ivfagistrate Judge thereof, or in any othcr
  United States District Court to whichImay be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this mattee by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately infati~s my catuyse] of any change in my cbntatt irjfarmatiaa, including my t~sidertce address and telephone number,
  so thatImay 6e reached at all times.

  Iwill not commit a federal, state, or local crime during the period of release.

 I will not intimidate any witness, juror, or of~'icer of the court or obstruct the criminal investigation in this case. Additionally,Iwill not
 tamper with, harass, or retaliate against any alteg~d witn~.cs, victim, or informant in this case.I understarsd that if I do so, I may be
 subject to further prosecution under the applicable statutes.

  T will cooperate in the collection of a DNA sample under 42 U.S.C. $ 14135a.                               ~                                r

                                                                                    Defendant's Initia}s: ~,6 '~~'     Date: ~n 10
CR-1 (OS/19)                                                                                                                             3 OF4
      Case 2:19-cv-05397-JFW-JPR Document 130 Filed 10/22/19 Page 5 of 5 Page ID #:1518

      Case Name: United States of America v. Christopher Philip Ahn                                Case No. CV19-5397-jFW (JPR)
                                                   ■ Defendant
                                                   ~                 ~ Material Witne$s


                                     ACKNOWLEDGMENT OFDEFENDANT/MATERIAL WITNESS

     As a condition of my release on this bond, pursuant to Tide 18 of the United States Code,I have read or have had interpreted to me
     acid understand tts~ general ccsnditions of relt~,tlse preconditions,and the additianat conditions of release and agree to comply with
     all conditions ofrelease imposed on me and to be bound by the provisions ofLocal Criminal Rule 46-6.

     Furthermore,it is agreed and understood that this is a continuing band {including any proceeding on appeal or review) which will
     continue in full force and effect until such time as duly exonerated.

     I understand that violation ofany of the genera! and/or additional conditions oFrdease ofthis bond may result in a revocation of
     release,an order of detention,and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
     fine.

     I further understand that if I fail to obey and perform any ofthe general and/or additional conditions ofrelease ofthis bond,this bond
     may be forfeited to the United Stags of Am~rita.If paid farfeihtre is not set as~dE,judgment maybe sum~asrity entered in this
     Court against me and each surety,joinfly sad severally,for the bond amount,together with interest and costs. Fzecution of the
     judgment may be issued or payment secured as providod by the Federal Ruks ofCrimind Procedure anti other laws of the
     United States,and ony cash or real or personal property or the collateral previousiY Posted in connection with this bond may be
     forfeited.




               o ~~z ~                                                                                    ~~fi~ -3q 5-77~ ~
     Date                                 Sgnature ofDefeo a t/Material Witness
                                          `                                                          Telephone Number


  ~ Lc~S +4 ~iC;~~S ~ ~c~~+v i~-
     Cityand State(DO NOTINCLUDE ZIP CODE)



         Check ifinterpreter is used: I have interpreted into the                                               language this entire form
          and have been told by the defendant that he or she understands all ofit.



     Interpreter's Signature                                                                       Date



     Approved;
                               United States District Judge /Magistrate judge                      Date

     If cash deposited: Receipt #                               for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.}




                                                                                Defendant's Initiats~~{~~('~/      Date: ~ ~ Q      '2 ~~i.
CR-1 (OS/l9)                               CENTRAL DISTRICt OF CALIFORNIA RELEASE ORDER AND BOND                                      40 4
